 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   WILLIAM BARTON,                           Case No. CV 21-05125 FMO (RAO)
12                       Petitioner,
                                               JUDGMENT
13          v.
14   WILLIAM BEDDICK,
15                       Respondent.
16

17
           IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
18
     without prejudice for the reasons set forth in the related Memorandum and Order
19
     Regarding Summary Dismissal of Petition for Writ of Habeas Corpus and Denial of
20
     Certificate of Appealability.
21

22
     DATED: June 30, 2021
23                                       ___________________________________
24                                       FERNANDO M. OLGUIN
                                         UNITED STATES DISTRICT JUDGE
25

26

27

28
